Title: From George Washington to the Officer Commanding Brigadier General John Stark’s Brigade, 11 February 1780
From: Washington, George
To: Officer Commanding John Stark’s Brigade


          
            Sir
            Head Quarters Morristown 11th Febry 1780
          
          In a circular letter of the 22d of January, I transmitted the inspector’s reports of december, deliniating several defects and abuses, and exhorting to effectual measures for remedying them. I observe some further matters in the reports of January which require notice. Among other things, though much less than in several of the Brigades, there is still too great a waste of arms, accoutrements, and ammunition since the last

Inspection⟨.⟩ The same may be said also of the deficiency of clothing in Col. Sherburnes regiment.
          In Col. Angels regiment there are arms and accoutrements in possession of the regiment, not in the hands of the men. This is contrary to the regulations, agreeable to which they ought to be deposited with the Brigade conductor. These also prescribe penalties for unnecessary loss and waste, which if carefully inflicted would correct the evil.
          How happens it, that ther⟨e⟩ are musicians returned as rank and file in Col. Webbs regiment who do no duty in the line? This seems to be an abuse and to require a remedy.
          There are several men reported unfit for service. You will have them examined by the surgeon General, and either transferred to the invalid corps or discharged as their respective cases may require.
          In all the weekly returns, many men are borne unfit for duty wanting cloths. Yet in these reports there appears to be clothing in Webbs and Jacksons regiments, undistributed. The clothing on hand ought to be issued to the men most in want.
          In the report of Sherburnes Regiment there is no mention of cartridge boxes. This probably is an omission of the Inspectors, but I shall be glad to have it explained.
          I must request to be satified without delay concerning the situation of the 20 men who have been so long at Easton, that proper steps may be taken They ought either to rejoin the Regiment or be struck off its roll. I am Sir Your most obt & hble sert
          
            Go: Washington
          
        